OPINION
PAUL PRESSLER, Justice.
Appellant was indicted for the misdemeanor offense of making a political contribution that exceeded one hundred dollars in cash in aggregate amount in a single reporting period. Tex.Elec.Code Ann. §§ 253.003, 253.033 (Vernon Supp.1990). The appellant filed a motion to quash the indictment which was denied. Appellant then waived trial by jury and entered a plea of not guilty before the court contending that the statutes involved were unconstitutionally vague and that the indictment did not set out an offense against the laws of the State of Texas. The trial court found the appellant guilty as charged and assessed punishment at a $250 fine. We affirm.
Appellant’s conviction arises from events at a Houston restaurant during early October, 1988. The appellant, who is an attorney and two other lawyers met with incumbent Justice of the Peace Larry Boyd and one of his political campaign workers at the restaurant. During the course of the conversation, an envelope containing $750 in cash was handed to the campaign worker. It is not entirely clear who passed the envelope, but the appellant indicated that the money was to serve as a campaign contribution and that events in his personal life made writing a check inconvenient. Appellant contended that he did not realize there was a law against his actions until it was pointed out to him by the District Attorney’s Office.
Both the appellant and the State agree that the pertinent statutes are as follows:
§ 253.003 Unlawfully Making or Accepting Contribution
(a) A person may not knowingly make a political contribution in violation of this chapter.
(b) A person may not knowingly accept a political contribution the person knows to have been made in violation of this chapter.
(c) Except as provided by Subsection
(d), a person who violates this section commits an offense. An offense under this section is a Class A misdemeanor.
Tex.Elec.Code Ann. § 253.003 (Vernon Supp.1990)
§ 253.033 Cash Contributions Exceeding $100 Prohibited
(a) A candidate, officeholder, or specific-purpose committee may not knowingly accept from a contributor in a reporting period political contributions in cash that in the aggregate exceed $100.
(b) A person who violates this section commits an offense. An offense under this section is a Class A misdemeanor.
Tex.Elec.Code Ann. § 253.033 (Vernon Supp.1990)
Appellant’s first point of error argues that he was prosecuted under an unconstitutional statute. He asserts that the election statute is so vague as to deprive him of fair notice of its applicability and thus it violates due process under the XIV Amendment to the U.S. Constitution. In point of error number two, the appellant argues that the two statutes together still do not constitute an offense. He also argues that legislative history indicates an intent by the Texas Legislature to remove *779criminal penalties for the making, as opposed to the receiving, of political contributions. Although the Election Code has been frequently amended, it is still clear that the effect of Section 253.003(a) is to criminalize the making of a political contribution which knowingly causes a violation of any other provision of Chapter 253 of the Election Code, including Section 253.-033. When enacting a statute, the legislature is presumed to have intended that there be compliance with the Federal and State Constitutions, that the entire statute is intended to be effective, that a just and reasonable result is intended, and that the public interest is favored over any private interest. Robinson v. State, 764 S.W.2d 367 (Tex.App.—Dallas 1989, pet. ref'd) See also Tex.Gov’t.Code Ann. §§ 311.021, 311.-023. Although the Code is somewhat inart-fully worded, the legislative intent is clear, and its directive must be upheld.
There is no merit to appellant’s contention that he was unaware of this statute prior to his violation of it. The evidence shows that appellant is an attorney, a frequent political contributor, and a former political candidate. Section 253.003 had been in effect for more than a year when the offense occurred. It is no defense that the actor was ignorant of the provisions of any law after that law has taken effect. Tex.Penal Code Ann. § 8.03(a). Points of error one and two are overruled.
The judgment of the trial court is affirmed.